Citation Nr: 0813080	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
residuals of lumbar strain with degenerative disc disease and 
residuals of thoracic strain.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until July 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran had previously been represented in this matter by 
Barbara Scott Girard, Attorney at Law.  However, in a June 
2006 letter from VA, the veteran was advised that Ms. Scott 
Girard could no longer represent him in his appeal.  He was 
apprised of his options and ultimately he obtained new 
representation.  A VA Form 21-22a dated in November 2005 
indicates that Virginia A. Girard-Brady was authorized to 
represent the veteran in this appeal.  

There was some ambiguity in the record regarding whether the 
veteran wished to appear at a hearing before a Veterans Law 
Judge.  However, this question was clarified by a March 2008 
submission from the veteran's accredited representative.  The 
March 2008 communication clearly indicated that the veteran 
did not wish to participate in a hearing and requested that 
the appeal be transferred to the Board as soon as possible.  

In June 2004, the issue of whether a timely notice of 
disagreement (NOD) had been submitted with respect to a claim 
of entitlement to restoration of a 60 percent evaluation for 
the veteran's residuals of lumbar strain with degenerative 
disc disease and residuals of thoracic strain.  The Board 
determined that a timely had not been submitted.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2005 
Order, the Court vacated the June 2004 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion to Vacate and 
Remand (Joint Motion).  

The matter returned to the Board in August 2005.  At that 
time, the veteran's NOD was found to be timely.  The Board 
then remanded the underlying claim of entitlement to 
restoration of a 60 percent rating evaluation for residuals 
of lumbar strain with degenerative disc disease and residuals 
of thoracic strain.  


FINDINGS OF FACT

1.  Since November 1991, the veteran has been in receipt of 
benefits from the Office of Workers Compensation Program 
(OWCP) for lumbosacral strain incurred in 1990.

2.  In June 2000, the RO proposed a reduction of the 
veteran's 60 percent rating for 
residuals of lumbar strain with degenerative disc disease and 
residuals of thoracic strain, which had been in effect since 
1990; it was proposed that the 60 percent rating be reduced 
to 20 percent.

3.  In September 2000, the proposed reduction was 
implemented.

4.  The veteran's disability evaluation from VA contemplates 
all aspects of his lumbar/thoracic disability, including 
muscle spasm, limited motion, and sciatic symptoms.


CONCLUSION OF LAW

The reduction in the veteran's disability evaluation from 60 
percent to 20 percent for residuals of lumbar strain with 
degenerative disc disease and residuals of thoracic strain 
was proper and the requirements for restoration and 
recoupment have not been satisfied.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.708 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to restoration of a 60 
percent evaluation for residuals of lumbar strain with 
degenerative disc disease and residuals of thoracic strain.  

A review of the claims folder shows that effective November 
1990, the veteran was in receipt of a 60 percent evaluation 
for residuals of lumbar strain with degenerative disc disease 
and residuals of thoracic strain.  Prior to that time, a 20 
percent rating was in effect.

In January 2000, the veteran submitted a VA Form 21-4192, 
indicating that he was receiving disability benefits from 
OWCP on an injury sustained in September 1990.  He began 
receiving OWC compensation in November 1991.

Where a veteran is entitled to compensation from the OWCP 
based on civilian employment and is also entitled to 
compensation under laws administered by the VA for the same 
disability, he must elect which benefit he will receive.  
38 C.F.R. § 3.708(a).  On or after September 13, 1960, an 
award of VA benefits cannot be approved for payment of 
compensation concurrently with compensation from OWCP and, in 
such instances, an election to receive benefits from either 
agency is final. There is no right of reelection. 38 C.F.R. § 
3.708(b)(1).

There is no prohibition against payment of benefits under the 
Federal Employees' Compensation Act (FECA) concurrently with 
other benefits administered by VA when such benefits are not 
based on the same disability.  38 C.F.R. § 3.708(b)(2).

A June 2001 letter from the U. S. Department of Labor, OWCP, 
indicated that the veteran was receiving compensation for 
lumbosacral strain.  Once the RO became aware that the 
veteran was concurrently receiving benefits both from VA and 
from OWCP for a back disability, a letter was issued 
proposing a reduction in his benefits from the 60 percent 
rate to the 20 percent rate, effective November 1991.  He was 
given 60 days to submit evidence in response to that 
proposal, but did not do so.  

In a September 2000 letter, the RO indicated that the 
adjustment in the veteran's VA benefits had been implemented, 
effective November 1991, as set forth in the prior proposal.  
While there is now a question whether this action was 
actually a reduction, the Board notes that it was styled as 
such by the RO and the veteran was, in fact, informed that 
his disability was being reduced.

The Board notes that the retroactive adjustment of the 
veteran's VA benefits created an overpayment in the amount of 
$69,706.90.  It is noted that a November 2001 decision of the 
Committee on Waivers and Compromises granted entitlement to a 
waiver of overpayment.  Therefore, this issue is not for 
consideration in the present appeal.  The sole question for 
consideration is whether the veteran's 60 percent rating 
should be restored.  

The Board will first consider whether the reduction 
implemented by the RO was appropriately carried out.  In this 
regard, it is noted that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  

Specifically, 38 C.F.R. § 3.105(e) provides that a rating 
proposing the reduction or discontinuance must be prepared, 
setting forth all material facts and reasons for the action.  
Additionally, the RO must advise the veteran of the proposed 
rating reduction or discontinuance and afford 60 days in 
which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

Based on the facts as previously set forth, the Board 
concludes that the procedural requirements regarding proper 
notification of a proposed rating reduction, as outlined in 
38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the 
reduction ordered in the September 2000 letter determination 
is not deemed improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

The Board finds that the provisions of 38 C.F.R. § 3.344 are 
inapplicable in the instant case.  Indeed, such provisions 
contemplate a situation in which a disability evaluation is 
reduced due to an improvement in the veteran's medical 
condition.  Here, the basis for the reduction is simply that, 
as a matter of law, the veteran was not entitled to receive 
concurrent benefits from VA and OWCP.  

Again, it is not VA's position that the veteran's back 
symptoms have improved.  Rather, it is acknowledged that his 
disability picture worsened, as indicated by the increase in 
his evaluation from 20 percent to 60 percent beginning in 
1991.  However, such worsened symptoms were already accounted 
for in the payments received from OWCP.  Accordingly, the 
increase in the veteran's disability rating from VA 
contemplated that same worsening and thus resulted in 
prohibited concurrent payments.  

The veteran contends that the benefits he is receiving from 
OWCP relate to lumbar strain, whereas his VA benefits 
contemplate disc disease.  Therefore, he asserts, he should 
be entitled to full payment from both sources.  

In acknowledging the veteran's argument, the Board again 
notes that there is no prohibition against payment of 
benefits under OWCP concurrently with other benefits 
administered by VA when such benefits are not based on the 
same disability.  38 C.F.R. § 3.708(b)(2) (emphasis added).  
However, the Board is not persuaded by the veteran's 
contentions.  

Indeed, the rating sheets issued by the RO clearly indicate 
that he is service-connected for residuals of lumbar strain 
with degenerative disc disease and residuals of thoracic 
strain.  Thus, both OWCP and VA have taken the veteran's 
lumbar strain into account in factoring his disability 
payments.  

Moreover, a review of the rating decisions in the claims file 
clearly show that all lumbar/thoracic symptomatology was 
considered by VA in determining the veteran's rating 
percentage.  For example, in an April 2000 rating action, the 
RO considered range of motion, muscle spasm, and sciatic 
symptomatology in rating the lumbar/thoracic disability.  
Because all facets of a back disability were considered in 
the VA rating, it logically follows that his benefits from 
OWCP are based on overlapping findings.    

In sum, the veteran received proper notice as to the proposed 
reduction of the veteran's disability evaluation for 
residuals of lumbar strain with degenerative disc disease and 
residuals of thoracic strain from 60 to 20 percent disabling.  
Moreover, as the evidence reveals that he was concurrently 
receiving OWCP benefits for the same symptomatology, there is 
no basis for restoration of the 60 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2001 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Restoration of a 60 percent evaluation for residuals of 
lumbar strain with degenerative disc disease and residuals of 
thoracic strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


